Citation Nr: 1624438	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-49 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to February 1975 and from October 1976 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in March 2015 for further development.

The Veteran testified at a travel board hearing in January 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In February 2016, the Veteran's former attorney withdrew from further representation of the claimant.  The Veteran has not appointed another representative.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his cluster headaches resulted from an alleged fall from a pole or, alternatively, that they were caused from being hit in the head with a 2x4, or by falling outside the Officer's Club in service.  An August 1978 service treatment record confirms that he reported being struck in the head by a piece of lumber.

Unfortunately, the addendum provided in May 2015 was prepared by a licensed podiatrist.  A podiatrist diagnoses, treats, operates and prescribes for any disease, injury, deformity, or other condition of the foot.  Hence, the May 2015 opinion was not provided by a physician trained to evaluate the etiology of any current headache disorder, and the Board must conclude that the opinion is grossly inadequate.  Further development is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records to a VA neurologist.  The neurologist must review all pertinent records associated with the claims, VBMS, and Virtual VA files to include the Veteran's service treatment records, post-service medical records and lay statements.  In particular, the neurologist must document consideration of the Veteran's in-service complaints of headaches, to include a September 1977 service treatment record documenting a head injury outside of a NCO club, and an August 1978 report documenting the appellant being struck in the head by a 2 x 4.  Following a full review of all records the neurologist must opine whether it is at least as likely as not that any diagnosed headache disorder is related to service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The neurologist must address all relevant evidence of in-service complaints or treatment for headaches and provide a rationale explaining why any such evidence supports or does not support the claim.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

